After Remand from the Alabama Supreme Court

WELCH, Judge.
Pursuant to the Alabama Supreme Court’s opinion in Ex parte Ware, 181 So.3d 409 (Ala.2014), Ware’s first-degree-robbery and first-degree-burglary convictions are reversed and this cause is remanded to the Tuscaloosa Circuit Court for proceedings consistent with the Supreme Court’s opinion. As the Supreme Court stated in its opinion:
“[W]e affirm Ware’s conviction and sentence as to the first-degree-rape charge. As to the first-degree-burglary and first-degree-robbery charges, we reverse the decision of the Court of Criminal Appeals [affirming those convictions] and remand the case for that court to direct the trial court to vacate those convictions, to enter á judgment convicting Ware of the applicable lesser-included offense as to each of the robbery and burglary offenses, and to impose appropriate sentences.”
Ex parte Ware, 181 So.3d at 421.
“[I]t appears that the State presented substantial evidence to support a conviction for a lesser-included offense to each of the robbery and burglary charges (third-degree robbery under § 13A-8-43, Ala.Code 1975, and second-degree burglary under § 13A-7-6(b), Ala.Code 1975). We therefore find it appropriate to remand the cause for the trial court to enter judgment as to those lesser included offenses and to impose appropriate sentences.”

Id.

Due return should be filed in this court no later than 42 days from the date of this opinion.
REMANDED WITH DIRECTIONS.*
WINDOM, P.J., and KELLUM, BURKE,' and JOINER, JJ., concur.

 Note from the reporter of decisions: On April 10, 2015, on return to remand, the Court of Criminal Appeals affirmed, without opinion.